
	
		II
		111th CONGRESS
		1st Session
		S. 527
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2009
			Mr. Thune (for himself
			 and Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to prohibit the issuance of
		  permits under title V of that Act for certain emissions from agricultural
		  production.
	
	
		1.Prohibition on permitting
			 certain emissions from agricultural productionSection 502(f) of the Clean Air Act (42
			 U.S.C. 7661a(f)) is amended—
			(1)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and
			 indenting the subparagraphs appropriately;
			(2)by striking the
			 subsection designation and heading and all that follows through No
			 partial and inserting the following:
				
					(f)Prohibitions
						(1)Partial permit
				programsNo partial
						;
				and
			(3)by adding at the
			 end the following:
				
					(2)Certain
				emissions from agricultural productionNo permit shall be issued
				under a permit program under this title for any carbon dioxide, nitrogen oxide,
				water vapor, or methane emissions resulting from biological processes
				associated with livestock
				production.
					.
			
